DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-20 and 24-39 are presented for examination.  The Examiner acknowledges a preliminary amendment filed on 02/11/2020, it amends claim 13, cancelled claims 1-12 and 21-23 and added claims 24-39.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/18/2020 have been considered by the Examiner and made of record in the application file.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Damick teaches cloud-based methods and systems for content sharing. In some embodiments, the systems may include one or more processors configured to: receive, from a client device, an instruction for sharing a designated digital asset; retrieve the designated digital asset from a storage device; determine provenance of the designated digital asset based on metadata of the designated digital asset; generate authentication information based on the provenance of the designated digital asset; identify sensitive information in the designated digital asset; generate a redacted version of the designated digital asset by modifying content of the designated digital asset to alter the identified sensitive information; and provide the redacted version and authentication 
Camarasa et al. teaches a connected services system manages assets of building management systems of different organizations. An application server collects information from the assets, which is stored in various data stores associated with an account of the client organization, including an asset store, a group hierarchy store, a user account store, an asset ownership store, and a group ownership store. The group hierarchy store organizes the assets into tiered groups such as campuses, buildings, floors and wings. Users view, on graphical interfaces displayed on the displays of user devices, information from the asset store pertaining to assets that are owned by or shared with them according to the group ownership and asset ownership stores. The graphical interfaces include an asset panel for displaying detailed information about assets, a grouping selector, for filtering which assets for which information is displayed, and a status graphic for providing information concerning the status of the assets.
Lagrand et al. teaches a system facilitates acquisition of virtual assets by obtaining information about a user and information about one or more computer applications associated with the user. When the user navigates a device to a catalog screen for virtual assets for computer applications, the system automatically presents to the user a filtered listing of applications for which purchasable virtual assets are available to the user that is filtered according to the information about the user and/or the information about one or more 
Varma et al. teaches a natural language query tool comprising cascaded conditional random fields (CRFs) (e.g., a linear-chain CRF and a skip-chain CRF applied sequentially) processes natural language input to produce output that can be used in database searches. For example, cascaded CRFs extract entities from natural language input that correspond to column names or column values in a database, and identify relationships between the extracted entities. A search engine can execute queries based on output from the cascaded CRFs over an inverted index of a database, which can be based on one or more materialized views of the database. Results can be sorted (e.g., according to relevance scores) and presented in a user interface.
Vujic et al. teaches direct table association in in-memory databases.  Specifically, the prior teaches to address the issue of latency in relational database systems, a computerized database management system comprising a database server, a processor, and associated random access memory. The processor may configure an in-memory database in the random access memory to have tables, each containing a plurality of cells associated memory addresses, establish a direct table association between an origin cell and a target cell within 
Branish, II et al. teaches secure data access using SQL query rewrites.  The prior art discloses a mechanism is provided for secure data access in a data processing system. A database having two tables is provided. A subset of the tables' primary key attributes is considered sensitive. A first user is authorized to access the primary key's sensitive attribute in an unmasked format, while a second user is authorized to access same data in a masked format. Two security views are generated granting the second user access to the primary key's sensitive attribute values of both tables in the masked format. The masked format value is generated from an unmasked format value using a reversible function. A join operation between the two security views is performed by optimizing a query statement corresponding to the join operation.
Luo et al. teaches a database system includes a locking mechanism for a materialized view defined on base relations. In response to updates of a base relation, a predefined lock (e.g., Y lock or IY lock) is placed on the materialized view. With the locking mechanism, transaction concurrency is enhanced by enabling concurrent updates of a materialized view by plural transactions in certain cases.
Mulukutla et al. teaches a method for sorted-paged retrieval of hierarchical data from a relational database is disclosed, which includes the use of one or more relational table equi-join terms in a query to increase the retrieval efficiency, suitable restrictions imposed on the join terms to further increase the retrieval efficiency, partial de-normalization or replication of information to improve the efficiency of the join operation(s) and thus further increase the retrieval efficiency, and proper cursor management to keep track of the current location of the cursor(s) involved. As a result, specific pages of objects can be efficiently retrieved from a database, while the specified sort orders and restrictions imposed by the original retrieval requests can be maintained.
Allowable Subject Matter
Claims 13-20 and 24-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination recited by independent claims 13, 24 and 32.
When taken into context the claims as a whole were not uncovered in the prior art, even further the dependent claims 14-20, 25-31 and 33-39 are allowed as they depend upon the allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on General availability, Monday-Thursday: 9 a.m. to 6 p.m., then 8:30 p.m. to 9:30 p.m. and Friday: 9 a.m. to 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165